Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1-15 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholder(s) “unit” (such as “a noise reduction unit” included in claim 1) either expressly or, in the case of dependent claims, by inheritance.

A review of the specification shows that the following appears to be the corresponding structure (, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: Figs. 1 (especially ref. 101), 2, 6-9 and paragraph 45.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Note: the applicant has not traversed the claim interpretation under 35 U.S.C. 112(f) as set forth above.


EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Mr. Chul-Woo Lee on May 18, 2021.

The application has been amended as follows:

IN THE SPECIFICATION

Amend the specification as indicated below:
Paragraph 46, equation 4: replace crgmix and cbgmix with crmix and cbmix, respectively
Paragraph 65, line 2: replace “enlarged” with “reduced”
Paragraphs 67, 68: replace cddown’, crdown’ and cbdown’ with cd’down, cr’down and cb’down, respectively
  
Replace the title of the invention with the following:
Image Processing Apparatus, Method and Storage Medium for Reducing Color Noise and False Color


IN THE CLAIM

Amended the last limitation of claim 1 as indicated below:
for each pixel in a reduced image in the hierarchy, the second generation unit, iteratively through the hierarchical images, selects as its color difference signal one of the color difference signals of [[the]] said reduced image and of another reduced image expanded to the resolution of said reduced image, at the same location as said pixel, a magnitude that is a function respective color difference signals, wherein said another reduced image is adjacent to said reduced image in the hierarchy and of a lower resolution.

Claim 3, lines 1-4: replace “wherein the combining…in a high frequency region” with “wherein said information is frequency of an area and the combining unit replaces the color difference signal generated by the first generation unit with each of the color signals generated by the second generation unit only in a high frequency area”

Claim 4, the last line: insert “among a plurality of values generated using G1 and G2” after “magnitude”

Claim 5, the last line: insert “among a plurality of values generated using G1 and G2” after “magnitude”

Claim 6, line 3: delete “the” at the end of the line

Claim 7: cancel the claim

Amended claim 8 as indicated below:
8.	The image processing apparatus according to claim 1 [[7]], wherein the noise reduction unit includes:
a unit configured to set a target pixel and a plurality of reference pixels for the target pixel among pixels constituting the input image;
a unit configured to set a target patch constituted of a plurality of pixels based on the target pixel, and a plurality of reference patches constituted of a plurality of pixels based on each of the plurality of reference pixels;
a set generation unit configured to select patches comprising the target patch and the [[similar]] selected patch; 
a unit configured to estimate prior probability based on the similar image patch set;
a processing unit configured to estimate a noise-reduced patch of each of patches constituting the similar image patch set based on the similar image patch set and the prior probability; and
patches estimated by the processing unit to [[combine]] generate the noise-reduced image.

Amended claim 9 as indicated below:
9.	The image processing apparatus according to claim 8, wherein the set generation unit includes:
a unit configured to calculate similarity between the target patch and the plurality of reference patches;
a holding unit configured to hold information about reference patches based on the respective calculated similarity of the reference patches; and
a selection unit configured to perform said reference patch selection respective calculated similarity of the reference patches


Claim 10, line 2: insert “calculated” before “similarity”

Amend claim 11 as indicated below:
11.	The image processing apparatus according to claim 9, wherein the selection unit selects the top N reference patches according to their respective calculated similarity as reference patches to be included in the similar image patch set, wherein N is a predetermined number 

Replace claim 12 with the following:
12.	The image processing apparatus according to claim 1, wherein the magnitude of a pixel is saturation of the color difference signal of the pixel and the color difference signals with the smaller magnitude is selected, and
wherein the second generation unit iterates sequentially through the hierarchical images by starting from the reduced image with the highest reduction ratio until the reduced image having the smallest reduction ratio is processed.

Replace the last limitation of claim 16 with the following:
in the second generation, for each pixel in a reduced image in the hierarchy, iteratively through the hierarchical images, selects as its color difference signal one of the color difference signals of said reduced image and of another reduced image expanded to the resolution of said reduced image, at the same location as said pixel, based on a magnitude that is a function of the respective color difference signals, to generate the coloring-suppressed color difference signals, wherein said another reduced image is adjacent to said reduced image in the hierarchy and of a lower resolution.

Amend the last limitation of claim 17 as indicated below:
for each pixel in a reduced image in the hierarchy, the second generation unit, iteratively through the hierarchical images, selects as its color difference signal one of the color difference signals of [[the]] said reduced image and of another reduced image expanded to the resolution of said reduced image, at the same location as said pixel, a magnitude that is a function respective color difference signals, wherein said another reduced image is adjacent to said reduced image in the hierarchy and of a lower resolution.


Reasons for Allowance

Claims 1-6 and 8-17 as amended and interpreted are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of independent claims 1, 16 and 17:
combine the color difference signal generated by the first generation unit with each of the color difference signals generated by the second generation unit, 
wherein the color difference signals generated by the second generation unit is generated in the manner set forth in the respective last limitation (as amended) of the respective claims

For example:
Jang et al. (US 2013/0071025) discloses generating a noise-removed image by removing noise in YCbCr color space.  See, for example, Fig. 1, paragraph 49 (“…noise is removed from the chrominance signal, and a final image signal is generated by combining the luminance signal and chrominance signal from which the noises have been removed”) and 64 (“…it is more effective to remove noise from an YCbCr plane than an RGB plane having high correlation”)
Saito (US 2019/0295225) discloses a noise reduction method that iteratively combine adjacent layers of reduced images.  See, for example, Figs. ;1, 3, 8, paragraphs 36 (“…multiresolution transform unit 32 generating a plurality of band images in different resolutions”), 44 (“…The multiresolution transform unit 32 …include a plurality of reducers RD1, RD2, and RD3”),  53 (“…The adder AD13 adds the expansion result to the noise-reduced band image H2_nr of the resolution level 2, and an in-processing image L2_nr of the resolution level 2 is generated”), 54 (“…The adder AD12 adds the expansion result to the noise-reduced band image H1_nr of the resolution level 1, and an in-processing image L1_nr of the resolution level 1 is generated”), 55 (“…The adder AD11 adds the expansion result to the noise-reduced band image H0_nr of the resolution level 0, and an in-processing image L0_nr of the resolution level 0 is generated”) and 

However, Jang and Saito, alone or in combination, does not disclose or teach that the combining of pixel values between two adjacent levels of reduced images is done by selecting the one with the smaller magnitude, nor that the final noise-reduced image is the combination of a noise-reduced original image and the iteratively combined reduced images from the hierarchy of reduced images generated from the noise-reduced original image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawaguchi et al. (US 2013/0063623)—[Fig. 2 and paragraph 49 (“…unit 230…correcting chromatic aberration of magnification and…removing false 
Toyoda et al. (US 2011/0268368)—[Fig. 6 and paragraphs 75-78 (smooth input to generate basic-structure component, obtain detail component by subtracting BS component from input, remove noise from multi-resolution transform (e.g., DWT) of detail component, add BS component to noise-removed detail component to generate noise-removed output image]
Aisaka et al. (US 2011/0013039)—[Figs. 6, 22 and paragraphs 96 (“…generates an RG difference image…having pixel values each equal to the difference between an R (red) component and a G (green) component of a corresponding pixel of the input image”), 97 (“…The BY difference image…having pixel values each equal to the difference between a B (blue) component and a Y (yellow) component”), 98 (“…generate…difference images having different resolutions”), 100 (“…selects…two pyramid images of different layers and computes the difference between the selected pyramid images…when the difference image is generated, a smaller one of the pyramid images is upconverted”), 101 (“After…generate a predetermined number of difference images…normalize the generated difference images…generate color information maps using the difference images”), 292 (“For example…unit 187 weights and sums the five RG difference images supplied from…unit 185 using…predefined weights assigned to the individual difference images”)]
Ito (US 2004/0252907)—[Fig. 3 and abstract (“…transforming color image signals…into a luminance signal and color difference signals; transforming 
Utsugi (US 2010/0182462)—[Fig. 1 and paragraphs 21 (“…performs a multi-resolution noise filtering”)]
Li et al. (US 2008/0253678)—[Fig. 5 and abstract (“…provide a denoise method…on the image pyramid to reconstruct and output a denoised image of an original input image through a plurality of iterative procedures”)] 
Malini et al. (“Image Denoising Using Multiresolution Analysis and Nonlinear Filtering,” Fifth International Conference on Advances in Computing and Communications, 2-4 Sept. 2015)
Lu et al. (“Multiresolution nonlocal means method for image denoising,” International Conference on Intelligent Control and Information Processing, 13-15 Aug. 2010)
Sugitha et al. (“Performance analysis of multiresolution image denoising schemes,” International Conference on Communication Control and Computing Technologies, 7-9 Oct. 2010)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        May 19, 2021